

115 HR 3021 IH: To amend the Fair Minimum Wage Act of 2007 to stop a scheduled increase in the minimum wage applicable to American Samoa and to provide that any future increases in such minimum wage shall be determined by the Secretary of Labor.
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3021IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mrs. Radewagen introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Minimum Wage Act of 2007 to stop a scheduled increase in the minimum wage
			 applicable to American Samoa and to provide that any future increases in
			 such minimum wage shall be determined by the Secretary of Labor.
	
 1.Short titleThis Act may be cited as the American Samoa Job Protection & Expansion Act of 2017. 2.Minimum wage applicable to American SamoaSection 8103(b)(2) of the Fair Minimum Wage Act of 2007 (29 U.S.C. 206(b)(2) note) is amended by striking subparagraph (B) and inserting the following:
			
 (B)increased thereafter by such amount and at such time as determined by the Secretary of Labor through special industry committees as in place prior to July 24, 2007..
		